DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “side bearing” (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 7, the word “portion” should be replaced with the word --portions-- and the limitation “of the central body” should be added after the word “portions”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In Line 2, the word “portion” should be replaced with the word --portions-- and the limitation “of the central body” should be added after the word “portions”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In Line 2, the word “wherein” should be replaced with the limitation --further comprising-- and the word “is” should be deleted. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 3, the limitation “as well as” should be replaced with the word --and-- and the word “this” should be replaced with the word --the--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at Lines 5-6 recites the limitation “wherein a beam, which is movably supported in a guide path along a longitudinal direction with the implementation of a side bearing, extends from…”. The specification does not recite the term “side bearing” and does not describe a bearing which facilitates movement of the beam in the guide path. Thus, there is no support in the disclosure for “a side bearing” used in conjunction with movably supporting the beam and this newly amended claim language seeks to introduce new matter. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Line 4 recites the limitation “such that it can be moved away translatorically from” which renders the claim indefinite as it is unclear what translatorically means. The term is not included in the specification and is not a known term to one having ordinary skill in the art. For purposes of examination, the limitation is being interpreted as “such that it can translate away from”. Appropriate correction is required.
Claim 1 at Lines 5-6 recites the limitation “wherein a beam, which is movably supported in a guide path along a longitudinal direction with the implementation of a side bearing, extends from…” which renders the claim indefinite as it is unclear what is meant by “with the implementation of a side bearing”. The specification does not describe a side bearing which facilitates movement of the beam in the guide path. Since the term “implement” is defined as ‘put into effect’, it is unclear if the recitation “with the implementation of a side bearing” is 1) a functional recitation which is not positively reciting the side bearing, or 2) a structural recitation which is positively reciting the side bearing. For purposes of examination, the limitation is being interpreted as ‘wherein a beam, which is configured to be movably supported by a side bearing in a guide path along a longitudinal direction, extends from’. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroon et al. (WIPO Pub No. WO 2004/039266).
Regarding Claim 1 as best understood, Kroon et al. discloses a fibula bone material removal and transfer template (guide 1, Figs. 1-5, Pg. 4, Line 26 – Pg. 7, Line 2) comprising a center part (segment 3) with a central body (body of 3 made up of 3’ & 3””, Fig. 1), wherein each end (left and right ends adjacent 2 & 4) of the central body has a bone separating tool guide portion (segments 2 & 4 which are attached to 3 as seen in Fig. 1), wherein at least one of the bone separating tool guide portions is mounted such that it can translate away from the center part (both segments 2 & 4 can be moved away from and pivoted about the segment 3 via the hinge portions therebetween as seen in Figs. 1 & 3-5), and wherein a beam (guide 23, Figs. 2-3), which is configured to be movably supported by a side bearing (plate component through which 23 and 30 are inserted, Fig. 3) in a guide path (the path that 23 is capable of being moved along when being adjusted with respect to 30 as seen in Figs. 2-3) along a longitudinal direction (Figs. 2-3), projects from at least one of the bone separating tool guide portions of the central body (Pg. 6, Lines 29-36) separate from the center part (Fig. 3). 
Regarding Claim 2, Kroon et al. discloses wherein at least one of the bone separating tool guide portions of the central body has a guide slit formed between two vertical surfaces which is open on the front and rear sides thereof (segments 2 & 4 each have guide slits-- formed by 7 & 8 of segment 2 and 9 & 10 of segment 4-- which are open from top to bottom therethrough at the back and front sides so that a blade can be guided therealong, as seen in Fig. 4).
Regarding Claim 3, Kroon et al. discloses wherein the guide slit is configured to be open on the lower side or upper side thereof (upper and lower ends of 7 & 8 and 9 & 10 are open from top to bottom therethrough as seen in Fig. 4).
Regarding Claim 4, Kroon et al. discloses wherein a fixing screw (30, Fig. 3) for securing the beam protrudes into the guide path (Figs. 2-3). 
Regarding Claim 5, Kroon et al. discloses wherein the template further comprises a bracket receiving device (segment 5, Fig. 1) configured to receive an auxiliary resection bracket (plate 13, Fig. 1, Pg. 5, Lines 4-6).
Regarding Claim 9, Kroon et al. discloses wherein the template further comprises a supplementary component (segment 5, Fig. 1) on one of the bone separating tool guide portions (5 is attached to segment 4 at 4” as seen in Fig. 1) on the side facing away from the central body (Fig. 1).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments, filed 12/8/20, have overcome the objections to claims 1, 4, 6 & 9. See the newly added claim objections above based on the newly amended claims.
Applicant’s amendments, filed 12/8/20, have overcome the 112(b) rejections to claims 1-2, 5 & 7-8. See the newly added 112(b) rejections above based on the newly amended claims.
In regards to Applicant’s arguments, filed 12/8/20, with respect to Applicants newly amended claim 1 term “translatorically” – as seen in the office action above, the term has rendered the claim indefinite as it is not included in the specification and is not a known term to one having ordinary skill in the art. The term is being interpreted as “translate” as seen above. Kroon discloses wherein the bone separating tool guide portions are each mounted such that they can translate away from the center part since both segments 2 & 4 can be moved away from and pivoted about the segment 3 via the hinge portions therebetween as seen in Figs. 1 & 3-5. It is suggested that the Applicant amend the claim to further define the directional movement from the center part in order to overcome the pivotal movement as taught by Kroon. Thus, Kroon discloses the newly amended limitation as seen above and the argument as presented by the Applicant has been fully considered but is not persuasive.
In regards to Applicant’s arguments, filed 12/8/20, with respect to Applicants argument that there is no guidance/bearing of the bar of Kroon during a movement of the parts 3’, 3” relative to each other and the beam of the instant application is supported in/along the guide path and is therefore guided along a longitudinal direction: 
In regards to Applicant’s arguments, filed 12/8/20, with respect to Applicants argument that the Applicant has recited “a slide bearing”: The argument is moot since there is no such ‘slide bearing’ in the newly amended claims. It is noted that the term “slide bearing” is also not present or described in the disclosure. The newly amended claims recite the term “side bearing” which brings about a new matter rejection as seen above since this term is also not described in the disclosure. There is no support in the specification for either of the terms “slide bearing” or “side bearing”. Thus, the argument has been fully considered but is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.